UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6774


TYRONE ROBERSON,

                    Petitioner - Appellant,

             v.

WARDEN, LIEBER CORRECTIONAL INSTITUTION,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:18-cv-01286-RMG)


Submitted: October 26, 2018                                  Decided: November 6, 2018


Before GREGORY, Chief Judge, and DUNCAN and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Lamar Roberson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone Lamar Roberson seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2254 (2012) petition. The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended

that relief be denied and advised Roberson that failure to file timely objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Roberson has waived appellate review by failing to file objections after receiving proper

notice. Accordingly, we deny a certificate of appealability and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            2